The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Note that phrases such as “Method and Apparatus for” or “in a communication system” should be avoided as generic terms that could be applied to most applications in this art at least. Titles should be a concise statement of the essential claimed elements.
The following title is suggested:
DYNAMIC UPLINK POWER CONTROL FOR MULTI-CONNECTIVITY TRANSMISSIONS BASED ON RESERVED POWER LEVEL ASSOCIATED WITH FIRST CELL GROUP

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “medium” could be a non-statutory signal.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 13, 14, 26, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yin (US 2016/0044606) in view of Papasakellariou et al (US 2016/0021653).
Consider claim:

1. Yin teaches the method of wireless communication by a user equipment (UE), comprising: 
communicating with a first cell group and a second cell group in a multi- connectivity mode (dual connectivity with multiple cell groups see Yin figure 4 item 402); 
reserved power level for cell group (Note that per paragraph 59 of the instant specification claimed reserved power is guaranteed minimum power, Yin discloses guaranteed minimum power for cell groups see abstract, paragraph 22, 30)
multiplex uplink control information (UCI) of a first transmission with a payload of a second transmission on a physical uplink shared channel (PUSCH) (multiplexed UCI see Yin paragraphs 54, 141); and 
transmitting, to the first cell group, at least one of the UCI or the payload based on the determination (transmitting multiplexed UCI or payload see paragraphs 54, 63).


 


13. Yin as modified by Papasakellariou teaches the method of claim 1, wherein transmitting comprises transmitting, to the second cell group, a third transmission concurrently with at least one of the UCI or the payload (dual connectivity with multiple cell groups see Yin figure 4 item 402).  

14. Yin teaches the apparatus for wireless communication, comprising: 
a transceiver (transceiver see figure 1, paragraph 61) configured to communicate with a first cell group and a second cell group in a multi-connectivity mode (dual connectivity with multiple cell groups see Yin figure 4 item 402); 
a processing system (processor see paragraphs 22, 31) configured to multiplex uplink control information (UCI) of a first transmission with a payload of a second 
a reserved transmission power level associated with the first cell group (Note that per paragraph 59 of the instant specification claimed reserved power is guaranteed minimum power, Yin discloses guaranteed minimum power for cell groups see abstract, paragraph 22, 30)
and
 wherein the transceiver is further configured to transmit, to the first cell group, at least one of the UCI or the payload based on the determination (transmitting multiplexed UCI or payload see paragraphs 54, 63).  
Yin lacks a teaching of determining whether to multiplex uplink control information (UCI) of a first transmission based at least in part on power (in this case minimum guaranteed power as shown above).  Papasakellariou teaches using UCI multiplexing based on power level (abstract, paragraphs 49, 62) in order to reduce PUCCH interference (paragraph 49, last line).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Yin to determine to multiplex UCI based on power in order to reduce interference as taught by Papasakellariou.   


26. Yin as modified by Papasakellariou teaches the apparatus of claim 14, wherein the transceiver is configured to transmit, to the second cell group, a third transmission concurrently with at least one of the UCI or the payload (dual connectivity with multiple cell groups see Yin figure 4 item 402).  

27. An apparatus for wireless communication, comprising: 
means for communicating (transceiver see figure 1, paragraph 61) with a first cell group and a second cell group in a multi-connectivity mode (dual connectivity with multiple cell groups see Yin figure 4 item 402); 
means to multiplex uplink control information (UCI) of a first transmission with a payload of a second transmission on a physical uplink shared channel (PUSCH) (multiplexed UCI see Yin paragraphs 54, 141); 
a reserved transmission power level associated with the first cell group (Note that per paragraph 59 of the instant specification claimed reserved power is guaranteed minimum power, Yin discloses guaranteed minimum power for cell groups see abstract, paragraph 22, 30) and 
means for transmitting (transceiver see figure 1, paragraph 61), to the first cell group, at least one of the UCI or the payload based on the determination (transmitting multiplexed UCI or payload see paragraphs 54, 63).
Yin lacks a teaching of determining whether to multiplex uplink control information (UCI) of a first transmission based at least in part on power (in this case minimum guaranteed power as shown above).  Papasakellariou teaches using UCI multiplexing based on power level (abstract, paragraphs 49, 62) in order to reduce PUCCH interference (paragraph 49, last line).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Yin to determine to multiplex UCI based on power in order to reduce interference as taught by Papasakellariou.     


communicating with a first cell group and a second cell group in a multi- connectivity mode (dual connectivity with multiple cell groups see Yin figure 4 item 402); 
multiplex uplink control information (UCI) of a first transmission with a payload of a second transmission on a physical uplink shared channel (PUSCH) (multiplexed UCI see Yin paragraphs 54, 141); 
a reserved transmission power level associated with the first cell group (Note that per paragraph 59 of the instant specification claimed reserved power is guaranteed minimum power, Yin discloses guaranteed minimum power for cell groups see abstract, paragraph 22, 30)
 and transmitting, to the first cell group, at least one of the UCI or the payload based on the determination (transmitting multiplexed UCI or payload see paragraphs 54, 63).
Yin lacks a teaching of determining whether to multiplex uplink control information (UCI) of a first transmission based at least in part on power (in this case minimum guaranteed power as shown above).  Papasakellariou teaches using UCI multiplexing based on power level (abstract, paragraphs 49, 62) in order to reduce PUCCH interference (paragraph 49, last line).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Yin to determine to multiplex UCI based on power in order to reduce interference as taught by Papasakellariou.     


Allowable Subject Matter
Claims 2-12, 15-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Consider claim:

2. The nearest prior art as shown in Yin and Papasakellariou fail to teach the method of claim 1, further comprising determining a transmission power level for a third transmission, comprising the UCI, on the PUSCH.  

4. The nearest prior art as shown in Yin and Papasakellariou fail to teach the method of claim 1, wherein determining whether to multiplex the UCI on the PUSCH comprises determining whether to multiplex the UCI on the PUSCH based on priority levels associated with the first transmission and the second transmission.  

15. The nearest prior art as shown in Yin and Papasakellariou fail to teach the apparatus of claim 14, wherein the processing system is configured to determine a transmission power level for a third transmission, comprising the UCI, on the PUSCH.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887